                    Case 1:18-cr-00128-SPW Document 144 Filed 10/23/20 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 18-128-BLG-SPW-2
 DAVID LOPEZ                                                                USM Number: 17522-046
                                                                           Steven C. Babcock
                                                                            Defendant's Attorney



THE DEFENDANT:
      pleaded guilty to count(s)                         1 and 2 of Superseding Information, filed 1/16/2020
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
 21:841 A=Cd.F Possession With Intent To Distribute Methamphetamine and 18:2                       07/06/2018
 Aiding and Abetting.
 I8:924C.F Possession Of A Firearm In Furtherance Of A Drug Trafficking Crime                      07/06/2018
 and 2I:853(A)(I) and (2) Criminal Forfeiture.




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             October 23.2020
                                                             Dale of Imposilion of Jiidgineni




                                                             Signallire of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title ofJudge

                                                             October 23,2020
                                                             Date
Case 1:18-cr-00128-SPW Document 144 Filed 10/23/20 Page 2 of 7
Case 1:18-cr-00128-SPW Document 144 Filed 10/23/20 Page 3 of 7
Case 1:18-cr-00128-SPW Document 144 Filed 10/23/20 Page 4 of 7
Case 1:18-cr-00128-SPW Document 144 Filed 10/23/20 Page 5 of 7
Case 1:18-cr-00128-SPW Document 144 Filed 10/23/20 Page 6 of 7
Case 1:18-cr-00128-SPW Document 144 Filed 10/23/20 Page 7 of 7
